                                                  [Dkt. Nos. 69, 70]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


THOMAS P. GORCZYNSKI,
individually and on behalf of
others similarly situated,

Plaintiff,                            Civil No. 18-10661(RMB/KMW)

             v.                                 OPINION

ELECTROLUX HOME PRODUCTS, INC.,
SUPER K CORPORATION d/b/a ABC
DISCOUNT APPLIANCES, MIDEA
AMERICA CORP., MIDEA MICROWAVE
AND ELECTRICAL APPLIANCES
MANUFACTURING CO., LTD., AND
ABC CORPS. 1-10,

Defendants.


APPEARANCES:

SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
By: Simon B. Paris, Esq.; Patrick Howard, Esq.;
Charles J. Kochner, Esq.
1650 Market Street, 52nd Floor
Philadelphia, Pennsylvania 19103
          Counsel for Plaintiff Thomas P. Gorczynski

K&L GATES LLP
By: Patrick J. Perrone, Esq.; Loly G. Tor, Esq.;
Michael S. Nelson, Esq.
One Newark Center, 10th Floor
Newark, New Jersey 07102
     Counsel for Defendant Electrolux Home Products, Inc.

WARD GREENBERG HELLER & REIDY, LLP
By: Gerhard P. Dietrich, Esq.; Gabrielle A. Giombetti, Esq.
1835 Market Street, Suite 650
Philadelphia, Pennsylvania 19103
     Counsel for Defendant Midea America Corp.
RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiff Thomas P. Gorczynski (“Plaintiff”) brings this

putative class action, alleging that Defendants Electrolux Home

Products, Inc. (“Electrolux”) and Midea America Corp. (“Midea

USA”)(together, “Defendants”) knowingly manufactured, marketed,

and sold microwaves with defective handles in violation of the

New Jersey Consumer Fraud Act (“CFA”), N.J.S.A. § 56:8-2.

Plaintiff also claims that Defendant Electrolux violated the

Magnuson-Moss Consumer Products Warranties Act (“MMWA”), 15

U.S.C. § 2301, et seq., and breached the implied warranty of

merchantability.   On April 29, 2019, this Court issued an Opinion

(the “April 29 Opinion”)[Dkt. No. 67], denying Defendants’

motions to dismiss [Dkt. Nos. 35, 47].

     Now, Electrolux and Midea USA each move for reconsideration

of this Court’s April 29 Opinion to “correct a clear error of law

or fact to prevent injustice.” For the reasons set forth herein,

Midea USA’s Motion for Reconsideration (the “Midea MFR”)[Dkt. No.

69] will be GRANTED, but Electrolux’s Motion for Reconsideration

(the “Electrolux MFR”)[Dkt. No. 70] will be DENIED.


I.   FACTUAL AND PROCEDURAL BACKGROUND

     In this putative class action, Plaintiff alleges that

Defendants designed, manufactured, and marketed over-the-range

stainless-steel microwaves (the “Microwaves”) with defective

                                 2
stainless-steel handles that become excessively hot if an

individual is cooking on a stovetop below (the “Handle Defect”).

Plaintiff alleges that in May 2015, he purchased a Frigidaire

Gallery Over-the-Range Microwave, which is a model that suffers

from the Handle Defect.    See Am. Compl., at ¶ 12.

        Plaintiff contends that the Microwaves in question,

including his own, were manufactured by Midea Microwave China

(“Midea China”)1 and distributed by Electrolux in the United

States.    As alleged in the Amended Complaint, Midea USA is “the

North American headquarters of Midea, the world’s leading

manufacturer of air conditioners and home appliances.” See id. at

¶ 26.    Meanwhile, Electrolux “distributes products under a

variety of brand names, including Electrolux, Electrolux ICON,

Frigidaire Professional, Frigidaire Gallery, Frigidaire, Eureka,

Kelvinator, Sanitaire, Tappan, and White-Westinghouse.” See id.

at ¶ 17.

        Plaintiff alleges that the Handle Defect causes the

Microwaves’ handles to reach temperatures as high as 200̊

Fahrenheit when a cooktop below is operating at full power. See

Am. Compl., at ¶ 6.    Because the high temperature of the handle

can make it unsafe for an individual to open the Microwave door,




1 Although Midea China was named as a defendant in the Amended
Complaint, Plaintiff voluntarily dismissed his claims against
Midea China on November 26, 2018. See Dkt. Nos. 60, 61.
                                   3
Plaintiff claims that the Handle Defect renders the Microwave

unreasonably dangerous and unfit for its intended purpose when

the range below is being used. See id. at ¶ 8.

     According to Plaintiff, Midea China became aware of the

Handle Defect during testing in 2010, prior to distributing the

Microwaves in the United States. See Am. Compl., at ¶ 6.

Plaintiff further alleges that these test results were accessible

to Electrolux as early as 2010, and customers complained about

the Handle Defect as early as 2013, yet Electrolux continued to

sell the Microwaves throughout the United States, with over

70,000 sales in New Jersey. Id. Plaintiff contends that, despite

full knowledge of the Handle Defect, Defendants have neither

rectified the issue (through repair or replacement of the handle)

nor warned consumers about the existence of the Handle Defect.

     Plaintiff filed the initial complaint [Dkt. No. 1-1],

individually and on behalf of all others similarly situated, in

the New Jersey Superior Court, Camden County, in May 2018.

Electrolux removed the case to this Court on June 15, 2018.

Following a pre-motion letter filed by Electrolux, expressing an

intent to file a motion to dismiss, Plaintiff filed the Amended

Complaint on August 6, 2018.   This Court issued an Opinion and

Order on April 29, 2019, denying the Defendants’ motions to

dismiss.   Now, this matter comes before the Court upon motions

for reconsideration, filed by Electrolux and Midea USA, asking

                                 4
this Court to reconsider its decision to deny their respective

motions to dismiss.


II.   LEGAL STANDARD – MOTION FOR RECONSIDERATION

      Pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure and Local Civil Rule 7.1(i), a motion for

reconsideration must be based on one of three grounds: (1) an

intervening change in controlling law, (2) new evidence not

previously available, or (3) a clear error of law or manifest

injustice. N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d

1194, 1218 (3d Cir. 1995).

      The Third Circuit has held that the purpose of a motion for

reconsideration is “to correct manifest errors of law or fact or

to present newly discovered evidence.” Harsco Corp. v. Zlotnicki,

779 F.2d 906, 909 (3d Cir. 1985).    However, the “extraordinary

remedy” of reconsideration is “to be granted sparingly.” A.K.

Stamping Co., Inc. v. Instrument Specialties Co., Inc., 106 F.

Supp. 2d 627, 662 (D.N.J. 2000)(quoting NL Indus. Inc., v.

Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996)).

A motion for reconsideration may be granted only if there is a

dispositive factual or legal matter that was presented but not

considered that would have reasonably resulted in a different

conclusion by the court. White v. City of Trenton, 848 F. Supp.

2d 497, 500 (D.N.J. 2012).   Mere disagreement with a court’s


                                 5
decision should be raised through the appellate process and is

thus inappropriate on a motion for reconsideration. United States

v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).


III. ANALYSIS

     In response to this Court’s April 29 Opinion, Defendants

each filed motions for reconsideration.    Electrolux argues that

this Court committed “manifest errors in fact and law” in finding

that Plaintiff’s claims were neither subsumed by the New Jersey

Products Liability Act (the “PLA”) nor barred by Electrolux’s

attempt to reduce the statute of limitations.   Meanwhile, Midea

USA argues that this Court erred by conflating the “knowing

omission” claims against Midea USA, with the “affirmative

misrepresentation” claims against Electrolux.   The Court

addresses each of these arguments below.


     A.   Subsumption under Products Liability Act (Electrolux)

     First, Electrolux argues that the Court committed “a

manifest error of both law and fact” in finding that Plaintiff’s

claims are not subsumed by the PLA.   Previously, this Court found

that the alleged Handle Defect constituted “harm to the product

itself,” because it diminished the Microwave’s value and

usefulness.   In its Motion for Reconsideration, Electrolux argues

that claims for “harm to the product itself” should be limited to

circumstances in which “the product broke.”   This Court finds

                                 6
that Electrolux’s proposed interpretation is unreasonably narrow

and inconsistent with precedent in the District of New Jersey.

     Under the PLA, a product liability action is defined as “any

claim or action brought by a claimant for harm caused by a

product, irrespective of the theory underlying the claim, except

actions for harm caused by breach of an express warranty.”

N.J.S.A. 2A:58C–1(b)(3).   The PLA further defines “harm caused by

a product” to include the following: “(a) physical damage to

property, other than to the product itself; (b) personal physical

illness, injury or death; (c) pain and suffering, mental anguish

or emotional harm; and (d) any loss of consortium or services or

other loss deriving from any type of harm described in

subparagraphs (a) through (c) of this paragraph.” N.J.S.A.

2A:58C–1(b)(2)(emphasis added).   Thus, a claim for “physical

damage ... to the product itself” is not a “product liability

action” because the PLA specifically excludes such damage from

its definition of “harm.” Estate of Edward W. Knoster v. Ford

Motor Co., 200 F. App'x 106, 116 (3d Cir. 2006)(citing Alloway v.

General Marine Ins. L.P., 149 N.J. 620(1997)); see also Beyerle

v. Wright Med. Tech. Inc., 2014 WL 12623029, at *3 (D.N.J. Dec.

23, 2014).

     Electrolux contends that Plaintiff has not alleged “harm to

the product itself,” because the Microwave “is not rendered

unusable” since “the alleged Handle Defect only manifests when

                                  7
the range below is in use.” See Electrolux MFR, at 6.      Indeed,

Plaintiff’s Amended Complaint does not claim that the Microwave

is “broken” or totally unusable.       Rather, Plaintiff alleges that,

when an individual is cooking on the surface below, the Handle

Defect renders the Microwave unusable by making the handle

unreasonably hot and preventing consumers from opening the

Microwave door.   Although Plaintiff does not allege that the

Microwave is “broken,” Plaintiff states that the inability to use

the Microwave while cooking on the range below substantially

interferes with the intended purpose of a product marketed as an

“Over-the-Range Microwave.”   As a result, Plaintiff seeks

economic damages associated with the cost of repair or

replacement of the Microwave.

     This Court finds that Plaintiff need not argue that the

Microwave is “broken” to state a claim for “harm to the product

itself.”   As noted in this Court’s prior Opinion, courts in the

District of New Jersey have held that claims alleging that a

plaintiff “did not get what [they] paid for” are not subsumed by

the PLA. See Volin v. Gen. Elec. Co., 189 F. Supp. 3d 411, 418

(D.N.J. 2016), as amended (May 31, 2016).      In Volin, the District

Court denied a motion to dismiss CFA, breach of implied warranty,

and unjust enrichment claims, based on an allegation that the

plaintiff’s oven knobs had a defect that caused the knobs to

turn, even when the user was not intentionally trying to light a

                                   8
burner.    Id. at 415.   Although the Volin plaintiff did not allege

that the oven or the knobs were “broken,” the court found that

the plaintiff’s claims were not subsumed at the pleading stage

where plaintiff had alleged that she “did not get what she paid

for.”    As such, the Court finds that Plaintiff’s allegation, that

the Handle Defect diminishes the value and usefulness of the

Microwave, could establish “harm to the product itself.”

        Electrolux argues that dismissal is warranted because

“Plaintiff has not alleged harm to the Microwave itself – he has

alleged only a risk of personal injury.” See Electrolux MFR, at 6

(emphasis added).    In support of this argument, Electrolux cites

to Arlandson v. Hartz Mountain Corp., 792 F. Supp. 2d 691 (D.N.J.

2011), a case in which plaintiffs sought to recover economic

damages for the value of a “flea and tick treatment” product

after the product sickened or killed the plaintiffs’ pets.

Although plaintiffs did not seek recovery for harm to their pets,

the District Court found that the plaintiffs’ claims were

subsumed by the PLA because their allegations were “based on the

harm caused to their pets by the alleged defects in the Products,

not based on any harm caused to the Products themselves.”

Arlandson, 792 F. Supp. 2d at 703.      However, in Arlandson, the

allegations went beyond a mere “risk” of harm; the plaintiffs

alleged that the product had already harmed (and in some cases

killed) their pets.      This is quite different from the instant

                                    9
case, in which Plaintiff does not allege, or seek any damages

for, physical harm caused by the Handle Defect (such as burns to

his hand).

       Although Electrolux attempts to recast Plaintiff’s

allegations as a PLA claim, Electrolux undercuts its own argument

by simultaneously arguing that Plaintiff lacks a viable PLA cause

of action.   In Electrolux’s initial Motion to Dismiss, Electrolux

noted that dismissal with leave to amend would be futile because

“[u]nder the PLA, a plaintiff must suffer physical injury to

him/herself or to other property to state a claim, and damage to

the product itself is not recoverable.” See Electrolux MTD [Dkt.

No. 35-1], at 2.   As explained by the Third Circuit, where the

PLA does not cover the type of damages alleged, the “PLA cannot

subsume that which it explicitly excludes from its coverage.”

Knoster, 200 F. App’x at 116 (finding that there was “no overlap”

between the CFA where plaintiffs sought only economic damages

resulting from harm to the product itself).   Thus, where a CFA

claim relates exclusively to economic damages resulting from harm

to the product itself, it cannot be precluded and subsumed by the

PLA.   See id.; see also Beyerle v. Wright Med. Tech. Inc., 2014

WL 12623029, at *3 (D.N.J. Dec. 23, 2014)(“At this stage in the

litigation, it appears that Plaintiff's CFA claim seeks economic

damages resulting from harm to the product itself, and, as such,

is not subsumed by the PLA”).

                                 10
     At the pleading stage, this Court finds that Plaintiff’s

claims, based on the theory that the Handle Defect harms the

Microwave itself by diminishing its value and usefulness, are not

subsumed by the PLA.   Therefore, the Court will deny Electrolux’s

Motion for Reconsideration as to this Court’s finding on the

issue of subsumption under the PLA.


     B.   Modified Statute of Limitations (Electrolux)

     In its Motion to Dismiss, Electrolux argued that Plaintiff’s

breach of the implied warranty of merchantability and MMWA claims

are time-barred based on the terms of a disclaimer (the

“Disclaimer”) in the Microwave’s “Use & Care Guide,” which

purportedly reduced the statute of limitations for breach of

implied warranty claims to one year (as opposed to the statutory

default of four years).   However, in the April 29 Opinion, this

Court concluded that the Disclaimer failed to reduce the statute

of limitations because it was not “clear and conspicuous” to an

average consumer, as required under N.J.S.A. § 12A:2-316.

     Now, Electrolux argues that this Court committed “manifest

errors in fact and law,” by finding that Electrolux’s attempt to

modify the statute of limitations was subject to the “clear and

conspicuous” requirements of N.J.S.A. § 12A:2-316. Specifically,

Electrolux argues (1) that N.J.S.A. § 12A:2-316 does not apply to

provisions shortening a warranty’s statute of limitations, and


                                11
(2) that the reduction of the statute of limitations was properly

effectuated through an “original agreement” between the parties

in accordance with the requirements of N.J.S.A. § 12A:2-725.

This Court finds both arguments unpersuasive.

      To resolve this issue, the Court analyzes the interaction

of two provisions in New Jersey’s Uniform Commercial Code

(“U.C.C.”). Under N.J.S.A. § 12A:2-316, parties are generally

allowed to modify implied warranties, provided that the

modification is done by a writing that is “clear and

conspicuous.” See Realmuto v. Straub Motors, Inc., 65 N.J. 336,

341–42 (1974); Gladden v. Cadillac Motor Car Div., 83 N.J. 320,

331 (1980).    To be conspicuous, a disclaimer must be “so written

that a reasonable person against whom it is to operate ought to

have noticed it.” Gladden, 83 N.J. at 331.   Meanwhile, N.J.S.A §

12A:2-725 sets a default statute of limitations of four years

after a cause of action, for a breach of any contract for sale,

has accrued.   However, “by the original agreement the parties may

reduce the period of limitation to not less than one year.”

N.J.S.A § 12A:2-725(1).

     On reconsideration, this Court finds that attempts to reduce

to the default statute of limitations for breach of implied

warranty, pursuant to N.J.S.A. § 12A:2-725, must comply with the




                                 12
“clear and conspicuous” requirements of § 12A:2-316.2    As

previously noted, § 12A:2-725 “provides a four-year default

[statute of limitations] if the parties do not contract for an

alternative.” See New Jersey Transit Corp. v. Harsco Corp., 497

F.3d 323, 328 (3d Cir. 2007). In other words, “if the parties

have not chosen to contract around § 12A:2-725’s default statute

of limitations, the buyer may bring suit based on that

warranty... until four years after the breach.” Id. (emphasis

added).   Where a default condition exists, any alteration of that

default condition would seem to inherently require a

“modification.”   Furthermore, finding that a party could

materially alter the length of warranty’s limitations period

without clear and conspicuous language would be entirely




2 The Court acknowledges that its April 29 Opinion overstated the
definitiveness of Third Circuit’s holding in New Jersey Transit
Corp. v. Harsco Corp., 497 F.3d 323 (3d Cir. 2007), but this
Court reaches the same conclusion regarding the implications of
the Third Circuit’s analysis. Although Harsco does not directly
resolve the manner in which § 12A:2-316 interacts with § 12A:2-
725, the Third Circuit specifically stated that it disagreed with
the District Court’s finding “that it was not § 12A:2-316, but §
12A:2-725, a provision with no specific language requirements,
which governs the parties’ ability to shorten the length of
express and implied warranties.” See Harsco, 497 F.3d at 328.
Additionally, the Third Circuit emphasized that the general
purpose of § 12:2-316 is “to ensure that there are no surprises
concerning which warranties accompany the goods sold.” Id. at
330. Taken as a whole, the Court finds that the Harsco decision
strongly implies that the “clear and conspicuous” requirements
from § 12A:2-316 should apply when a party attempts to modify the
statutory default limitations period for an implied warranty.


                                13
inconsistent with § 12A:2-316’s general purpose “to ensure that

there are no surprises concerning which warranties accompany the

goods sold.” Id. at 330.   As such, a party attempting to

“contract around” § 12A:2-725’s default statute of limitations

must comply with § 12A:2-316.

     Electrolux also argues that it properly reduced the statute

of limitations because the Disclaimer was provided in an

“original agreement” between the parties.   In support of this

argument, Electrolux cites to a case from the Middle District of

Pennsylvania, Rice v. Electrolux Home Prod., Inc., 294 F. Supp.

3d 307 (M.D. Pa. 2018), which involved the very same issue

currently before this Court.    In Rice, the court found that the

reduced statute of limitations language in Electrolux’s

Disclaimer was valid and enforceable. See id. at 315-16.    For the

reasons explained below, this Court must respectfully disagree

with the conclusion in Rice.

     Upon review, each of the cases cited in the Rice decision

contains crucial factual differences from the circumstances in

this matter.   For example, in Amvest, which involved the warranty

on a commercial truck, both parties were “sophisticated business

entities” who engaged in a negotiation process lasting “several

months” and plaintiff simply failed to read the contract that

indisputably included a provision reducing statute of

limitations. See Amvest Corp. v. Anderson Equip. Co., 358 F.

                                 14
App'x 344, 348 (3d Cir. 2009).   Next, in Merricks, which involved

the warranty on an RV, the plaintiff did not receive the written

warranties until after the transaction, but admitted that the

dealer had explained that the RV was covered by warranties of

different periods and explained what each period was prior to

purchase. See Merricks v. Monaco Coach Corp., 2008 WL 5210856, at

*2 (W.D. Va. Dec. 15, 2008).    Finally, Strange involved the

warranty on seats sold to a bus manufacturer, in which the

language reducing the statute of limitations was included in the

“terms and conditions” that appeared on the reverse side of the

purchase order for the seats.    See Strange v. Keiper Recaro

Seating, Inc., 117 F. Supp. 2d 408, 411 (D. Del. 2000), aff'd sub

nom., 281 F.3d 224 (3d Cir. 2001).

     In the instant matter, Plaintiff alleges that he is an

ordinary consumer who purchased a Microwave “without the terms of

[the Disclaimer] ever being disclosed until box is opened after a

purchase.” See Am. Compl. at ¶ 81.    Plaintiff elaborates that the

Disclaimer was “not available to buyers prior to purchase,” was

not visible at the point of sale “because it only appears on the

last page of the Use & Care Guide sealed within the Microwaves’

box,” and was not printed or displayed on the exterior of the

boxes. Id. at ¶¶ 87-90.   It would be a “manifest error” to

analogize these allegations to cases that involved sophisticated

business entities or plaintiffs receiving warranty information

                                 15
before or at the time of purchase.   At this stage of the

litigation, there is no indication that the Disclaimer language

constituted an “original agreement” between the parties and the

Court is not bound to apply the reasoning from Rice, which this

Court believes was incorrectly decided.


     C.    Affirmative Misrepresentations (Midea USA)

     In its April 29 Opinion, this Court found that Plaintiff had

adequately alleged that Midea USA, along with Electrolux, had

made affirmative misrepresentations by marketing the Microwaves

as fit for use “Over-the-Range” despite the Handle Defect.    Now,

Midea USA argues that reconsideration is warranted because this

Court overlooked that Plaintiff did not allege that Midea USA had

any role in designing, manufacturing, testing, advertising,

marketing, distributing, or selling the Microwaves in the United

States.   On this point, the Court agrees with Midea USA.

     As noted by Midea USA, Plaintiff alleges that most business

functions were fulfilled by either Electrolux or Midea China

(which is no longer a named defendant).   Plaintiff alleges that

“Midea USA deceptively and falsely made misleading

representations or committed ommissions of material fact in

connection with the marketing, promotion, and sale of the

Microwaves with the Handle Defect,” but never alleges any

specific role played by Midea USA.   Although Plaintiff alleges


                                16
that Midea USA is a related business entity to Midea China,

Plaintiff fails to allege any specific reason why the actions of

Midea China should be imputed to Midea USA.     Such pleading fails

to meet the level of particularity necessary when a claim is

premised on fraud or misrepresentation, as required under Fed. R.

Civ. P. 9(b).

      Accordingly, this Court will grant Midea USA’s Motion for

Reconsideration and will dismiss Plaintiff’s CFA claim against

Midea USA.   However, the Court will provide Plaintiff with an

opportunity to clarify his allegations, to the extent feasible,

through a second amended complaint.



IV.   CONCLUSION

      For the aforementioned reasons, Electrolux’s Motion for

Reconsideration will be DENIED.    Additionally, Midea USA’s Motion

for Reconsideration will be GRANTED and Plaintiff’s CFA claim

against Midea USA will be DISMISSED WITHOUT PREJUDICE.      The Court

will permit Plaintiff twenty-one (21) days to file a second

amended complaint, to the extent Plaintiff can, in good faith,

remedy the deficiencies outline herein. An appropriate Order

shall issue on this date.


DATED: October 18, 2019
                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE

                                  17
